DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims 1-5, 8, 10 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,846,922 B2 (herein referred to as Bendall). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Bendall discloses a method for inspecting an object surface of a viewed object, the method comprising the steps of: 
displaying a two-dimensional image of the object surface on a display (claim 1 – col. 22, lines 5-8); 
determining the three-dimensional coordinates of a plurality of points on the object surface using a central processor unit (claim 1 – col. 22, lines 9-10);
determining a rendered image of the three-dimensional coordinates of at least a portion of the object surface using the central processor unit (claim 1 – col. 22, lines 12-14); and
simultaneously displaying the two-dimensional stereo image and the rendered image on the display (claim 1 – col. 22, lines 26-27).

Regarding claim 2, claim 2 has been analyzed and rejected as per claim 3 of Bendall.



Regarding claim 4, claim 4 has been analyzed and rejected as per claim 4 of Bendall.

Regarding claim 5, claim 5 has been analyzed and rejected as per claim 5 of Bendall.

Regarding claim 8, claim 8 has been analyzed and rejected as per claim 8 of Bendall. A non-transitory computer readable storage medium is inherently required with a central processor unit here to store the instructions that would be performed by processor.

Regarding claim 10, claim 10 has been analyzed and rejected as per claim 8 of Bendall.

Regarding claim 15, claim 15 has been analyzed and rejected as per claim 1 of Bendall. A non-transitory computer readable storage medium is inherently required with a central processor unit here to store the instructions that would be performed by processor.

Regarding claim 16, claim 16 has been analyzed and rejected as per claim 3 of Bendall.

Regarding claim 17, claim 17 has been analyzed and rejected as per claim 1 of Bendall.

Regarding claim 18, claim 18 has been analyzed and rejected as per claim 4 of Bendall.

Regarding claim 19, claim 19 has been analyzed and rejected as per claim 5 of Bendall.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 5, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Facchin et al, U.S. Patent No. 9,292,922 B2.
	Regarding claim 1, Facchin discloses A method for inspecting an object surface of a viewed object, the method comprising the steps of: 
displaying a two-dimensional image of the object surface on a display (figure 2; col. 2, lines 26-28 - stereoscopic image 33 displayed on the screen 5); 
determining the three-dimensional coordinates of a plurality of points on the object surface using a central processor unit (col. 2, lines 53-55 — the 3-dimensional coordinates of a plurality of points on the object surface (for zone or areas 2) are determined since coordinates are required to align the stereoscopic image with point cloud 34 in the same coordinate system X, Y and Z; wherein the stereo techniques used are defined in light of figure 1 and col. 1, lines 15-52);
determining a rendered image of the three-dimensional coordinates of at least a portion of the object surface using the central processor unit (col. 2, lines 46-48 — determining a point cloud view which is an ensemble of points defined in 3D coordinates of the zone 2, where point cloud view is 
simultaneously displaying the two-dimensional stereo image and the rendered image on the display (figure 2 - elements 33 (2D image) and 34 (the rendered image) displayed simultaneously on display screen 5; col. 2, lines 26-28).

Regarding claim 2, Facchin discloses “the method of claim 1, further comprising the steps of: 
placing a plurality of measurement cursors on the two-dimensional image using a pointing device and displaying the plurality of measurement cursors on the two-dimensional image on the display, and, displaying on the rendered image a plurality of measurement identifiers corresponding to the measurement cursors on the two-dimensional image (col. 2, line 64- col. 3, line 7 —collimation mark (considered as measurement cursor) 1s the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor. The collimation mark S of the stereoscopic image 33 1s coupled with the collimation mark S’ of the point cloud 34 so that all movements on the axes X, Y and Z of the collimation mark S on the stereoscopic image 33 cause a equal movement of the collimation mark S’ of the point cloud 34. The lines and points created by the user, which describe the geometry of the objects to be acquired, can be visualized on the stereoscopic image 33 and on the point cloud); and

determining a measurement dimension of the object surface based on the locations of the plurality of measurement cursors on the two-dimensional image using the central processor unit (col. 3, lines 4-5 - geometry of the objects; col. 3, lines 15-27, col. 4, lines 38-40 - measurement dimension is depth of a feature on the object surface).



Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 1.

Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claim 2.

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 5.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendall, U.S. Patent Publication No. 2012/0223937 A1, and further in view of Facchin et al., U.S. Patent No. 9,292,922 B2.
ndall discloses a method for inspecting an object surface of a viewed object, the method comprising the steps of:
displaying a two-dimensional image of the object surface on a display and determining the three-dimensional coordinates of a plurality of points on the object surface using a central processor unit (para 0020 — the tip 130 may be provided with stereoscopic optics; para 0030 — the operator can use the video inspection device 100 to obtain an image 200 of the surface 210 of a viewed object 202 having an irregularity 204 and display it on a video monitor (170 or 172); para 0031 — at step 310, the CPU 150 of the video inspection device 100 can determine the three-dimensional coordinates (x,y,z) in the a first coordinate system of a plurality of surface points on the surface 210 of the viewed object 202, including the irregularity 204. Several different existing techniques can be used to provide the three-dimensional coordinates of the points on the image 200 of the surface 210 (e.g. stereo.....).....With some techniques, the three-dimensional coordinates may be determined using one or more images captured in close time proximity — where when using stereo techniques, the image(s) will be here called stereo images);
 	determining a rendered image of the three-dimensional coordinates of at least a portion of the object surface using the central processor unit (para 0055 — At step 370, and as shown in fig. 4, the monitor 170, 172 of the video inspection device 100 can display a rendered three-dimensional view (e.g. a point cloud view) 400 of the subset of the plurality of surface points in the three-dimensional coordinates of the second coordinates system...the displayed point cloud view 400 can also include the location of the plurality of measurement points 421, 422, 423, 424 including the depth of surface points providing 3D geometry; further see paras 0011 —where the rendered image (point cloud view) is determined by transforming 3D coordinates from 1st coordinate system to 2nd coordinate system; further see para 0058); and 


	Regarding claim 2, the combined invention of Bendall and Facchin discloses “the method of claim 1, further comprising the steps of: 

	displaying on the rendered image a plurality of measurement identifiers corresponding to the measurement cursors on the two-dimensional image (see Bendall - para 0055 — the displayed point cloud view 400 can also include the location of the plurality of measurement points); and 
determining a measurement dimension of the object surface based on the locations of the plurality of measurement cursors on the two-dimensional image using the central processor unit (see Bendall - paras 0055-0057 - measurement dimension is depth of a feature on the object surface).

Regarding claim 4, the combined invention of Bendall and Facchin discloses “the method of clam 1, wherein the rendered image is a depth profile image” (see Bendall - para 0055 — the point cloud view 400 can also include a depth line 474; para 0057).

Regarding claim 5, the combined invention of Bendall and Facchin discloses “The method of claim 1, wherein the rendered image is a point cloud view” (claim 5 has been similarly analyzed and rejected as per claim 1 citations for the rendered image).

Regarding claim 6, the combined invention of Bendall and Facchin discloses “the method of claim 1, wherein the step of determining the three-dimensional coordinates of the plurality of points on the object surface using a central processor unit is performed using structured-light techniques and begins before placing a plurality of measurement cursors on the two-dimensional image” (see Bendall — figure 3 and para 0030 — step 310 (determining 3D coordinate of surface points) happens before step 320 of placing a plurality of measurement cursors on the two-dimensional image; para 0031 - At structured light methods such as phase shifting, phase shift moire, laser dot projection, etc).

Regarding claim 7, the combined invention of Bendall and Facchin discloses “the method of claim 6, wherein the step of determining the three-dimensional coordinates of a plurality of points on the object surface using a central processor unit is completed before the step of placing a plurality of measurement cursors on the two-dimensional image” (see Bendall — figure 3 and para 0030 — step 310 (determining 3D coordinate of surface points) happens/completed before step 320 of placing a plurality of measurement cursors on the two-dimensional image).

Regarding claim 8, the combined invention of Bendall and Facchin discloses “A device for inspecting an object surface of a viewed object, the device comprising:
an elongated probe comprising an insertion tube and an imager located at a distal end of the insertion tube for obtaining a two-dimensional image of the object surface (para 0019 — elongated probe 102 comprising an insertion tube 110 and a head assembly 120 disposed at the distal end of the insertion and head assembly includes imager 124);
a display; a central processor unit; a memory storing non-transitory computer readable program instructions, which when executed by the central processor unit cause the central processor unit to perform operations including displaying the two-dimensional image of the object surface on the display; determining three-dimensional coordinates of a plurality of points on the object surface; 

Regarding claim 9, claim 9 has been similarly analyzed and rejected as per claim 2.

Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim 4.

Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 5.

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 6.

Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim 7.

Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 1.

Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claim 2.

Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 4.

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 5.

Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 6.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 21, 2022